                Case 1:20-cv-02769-VSB Document 9 Filed 04/24/20 Page 1 of 1
                                             THE LAW OFFICES OF

                                   NEAL BRICKMAN, P.C.
                                     420 LEXINGTON AVENUE, SUITE 2440
                                         NEW YORK, NEW YORK 10170

NEAL BRICKMAN                                                                                        TELEPHONE:
JUDITH L. GOLDSBOROUGH                                                                                (212) 986-6840
ETHAN Y. LEONARD
VIRIGNIA A. REILLY                                                                                  TELECOPIER:
JASON A. STEWART                                                                                     (212) 986-7691

      Via ECF
      Hon. Vernon S. Broderick
      United States District Court
      Southern District of New York
      40 Foley Square, Room 415
      New York, New York 10007

                                                                    April 24, 2020

      Re:    Stanise v. Loria
             Civ. No. 20-CV-02769(VSB)

      Dear Judge Broderick:

               Please allow this letter to serve as a motion seeking a request for an extension of time for
      the Defendant to Answer. My office represents the Plaintiff in this action. Following the service
      of the Complaint, Defendant, who is currently acting pro se, requested an extension of time to
      Answer to consider proposed settlement terms and/or to otherwise seek counsel to prepare a
      response to the pleadings. Accordingly, we prepared the accompanying stipulation and it was
      agreed that the Defendant’s time to Answer, subject to this Court’s approval, would thereby be
      extended to May 15, 2020. The Summons and Complaint having been served on April 8, 2020,
      Defendant’s time to Answer was initially set for April 29, 2020. We are now making this request,
      the first such request, for an extension of time for Defendant to be able to answer on or before May
      15, 2020. This request is made with the consent of both sides. Thank you for your attention to this
      matter.

                                                            Very Truly Yours,

                                                            /s/ Jason A. Stewart_____
                                                            Jason A. Stewart (JS4602)
                                                            Neal Brickman (NB0874)

      cc:

      Victor Loria
      3625 NW 82 Avenue, Suite 402
      Miami, FL 33166
